Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00127-CV

                                     Christopher J. GALE,
                                           Appellant

                                               v.

                 Terri Lynn GALE, Stephani A. Walsh and Sara A. Herrmann,
                                        Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-24190
                        Honorable Angelica Jimenez, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is reinstated, the joint
motion to dismiss is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.1(a), 43.2(f).
Costs of appeal are taxed against the appellant. See TEX. R. APP. P. 42.1(d).

       SIGNED June 12, 2019.


                                                _________________________________
                                                Irene Rios, Justice